      Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 1 of 14




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )       Criminal No. 4:20-cr-164
                                             )
v.                                           )
                                             )
MICHAEL AARON ESTRADA,                       )       DEFENDANT’S SENTENCING
                                             )       MEMORANDUM
               Defendant.                    )


                                       INTRODUCTION

       On September 17, 2020, the government obtained a three-count indictment charging the

defendant, Michael Estrada, with distribution of child pornography, on or about March 8, 2020,

in violation of 18 U.S.C. § 2252A(a)(2), (b)(1); receipt of child pornography from a date

unknown but by at least January 31, 2019 to on or about December 29, 2019, in violation of 18

U.S.C. § 2252A(a)(2), (b)(1); and possession of child pornography, on or about August 13, 2020,

in violation of 18 U.S.C. § 2252A(a)(5)((B), (b)(2). A superseding indictment was filed on

December 16, 2020, adding an additional charge of production and attempted production of child

pornography from a date unknown, but on or between August 26, 2019, and June 24, 2020, in

violation of 18 U.S.C. § 2251(a), (e). A notice of forfeiture was also filed, pursuant to 18 U.S.C.

§ 2253. On February 9, 2021, Mr. Estrada formally accepted responsibility for his offense by

pleading guilty to count four of the superseding indictment, that is, the production and attempted

production of child pornography offense, and consenting to the forfeiture pursuant to a written

plea agreement. The agreement calls for dismissal of the remaining counts at the time of

sentencing. The Court accepted his guilty plea on March 3, 2021.
      Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 2 of 14




       The presentence report drafter determined that Mr. Estrada’s base offense level under the

advisory sentencing guidelines is 32. (PSR ¶35). Because the offense involved a minor between

the age of twelve and sixteen, two additional levels were added. (PSR ¶36). Because the offense

involved depictions of the victim engaging in sexual acts or contact, two additional levels were

added. (PSR ¶37). Because some of those sex acts involved penetration, four additional levels

were added for the offense involving sadistic or masochistic conduct. (PSR ¶38). And because

the offense involved the use of a computer, two more levels were added. (PSR ¶39). Over the

objection of both parties, based on relevant conduct noted in the factual basis of the plea

agreement, the Probation Office utilized USSG § 1B1.2 to create illusory-counts of conviction

for receipt and distribution of child pornography 1 (PSR ¶¶44–54), and then applied the multiple

count adjustment to reach a combined offense level of 47. (PSR ¶¶55–58). Applying the pattern

enhancement under USSG § 4B1.5(b)(1) — to which neither party objects — five additional

levels were added, to reach an adjusted offense level of 52. After applying a three-level

reduction of acceptance of responsibility (PSR ¶¶60–61), the total offense level becomes 43 (the

ceiling of the sentencing table offense levels), at criminal history category I (PSR ¶66) and the

advisory sentencing range becomes 360 months of imprisonment, the statutory maximum for the

actual offense of conviction in the case. (PSR ¶¶62, 111). Mr. Estrada argues that the Probation

Office has incorrectly applied USSG § 1B1.2 to this case to create multiple illusory counts of


1
   In regard to the guideline applicable to the phantom counts of conviction, there is a question of
whether the 5-level or 2-level distribution enhancement should apply. Mr. Estrada maintains that
this question should never be reached, because § 1B1.2 is being incorrectly applied in this case.
But he is prepared to address the issue orally at the sentencing hearing, if necessary.
  Relatedly, the Probation Office’s reference to USSG § 2G2.2, cmt. n.6(B)(ii) that suggests an
upward departure on the illusory count based on the length of a video being over five minutes
may be warranted, should likewise not be reached. But to the extent the Court wishes to address
it, Mr. Estrada is prepared to do so orally at sentencing.
                                                   2
      Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 3 of 14




conviction, acknowledges that the advisory sentencing range would remain 360 months of

imprisonment even if correctly scored, but respectfully argues that a sentence below that range

would be sufficient under the facts of this case and in light of his personal history and

characteristics, pursuant to 18 U.S.C. § 3553(a) statutory sentencing factors.

                                           ARGUMENT

       The selection of the Chapter 2 advisory sentencing guideline applicable to a criminal case

is primarily driven by the offense of conviction. USSG §1B1.1(a)(1). Over the years, there have

been a few areas where the Sentencing Commission has broadened the scope of sentencing

liability beyond that of the specific facts associated with the offense of conviction, but it has

done so within the specific offense characteristics of the guideline applicable to the offense of

conviction. An example is the requirement in USSG § 2G2.1(d) to treat each minor exploited in

a production of child pornography case as a separate offense group, and then utilize the grouping

rules in chapter 3 of the guidelines to increase the adjusted offense level. But even in that

scenario, the increase occurs as a “special instruction” within the guideline already selected

under USSG §1B1.2 in order to reach the appropriate sentencing range applicable for that

guideline.

       Here, the probation office has taken the position that the factual stipulation in the

agreement that admitted as “relevant conduct” that Mr. Estrada also received and distributed

child pornography is “a stipulation that specifically establishes the commission of additional

offenses” under USSG § 1B1.2, and from there created illusory counts of conviction associated

with them. 2 But the parties believe this section requires the clearly articulated, specific intent of


2
  The initial move by the Probation Office to use what has been agreed to as “relevant conduct”
to select the applicable guideline under USSG § 1B1.2 is immediately incorrect. A stipulation
                                                3
      Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 4 of 14




the parties within the plea agreement itself, in order to select or utilize guidelines other than that

associated with the offense of conviction. See United States v. Bah, 439 F.3d 423, 428–31 (8th

Cir. 2006) (discussing the type of specificity necessary in a plea agreement stipulation to utilize §

1B1.2 to select a guideline different than that of the count of conviction). Put even more simply,

a stipulation to facts that could be part of a factual basis to support a conviction for other

offenses is not the same as specifically establishing the commission of additional offenses for the

purpose of selecting the guideline applicable to the case. 3 The commentary to § 1B1.2 further

illustrates the degree of specificity and specific intent contemplated; it describes a plea

agreement to one count of robbery where the defendant further also specifically admits to having

committed two other robberies; and uses another example of a plea to a conspiracy to commit



that something is relevant conduct to an offense is not the same as “a stipulation that specifically
establishes the commission of additional offense(s).” USSG § 1B1.2(c). Here, the parties here
only agreed to facts that could support a finding that Mr. Estrada received and distributed child
pornography from the Internet, but did so under the specified umbrella of “relevant conduct”
within the factual basis in a plea agreement that had already specifically delineated the factual
basis and elements for a production of child pornography charge. Relevant conduct is not
applied under the guidelines until section 1B1.3, and is used to help “Determine the Guideline
Range.” USSG § 1B1.3 (emphasis added). This occurs after the guideline applicable to the
offense of conviction has been selected under § 1B1.2, and is utilized for assessing and applying
specific offense characteristics within that already selected guideline section. See United States v.
Takahashi, 205 F.3d 1161, 1167 (9th Cir. 2000) (“Relevant conduct may not be used to select a
guideline under § 1B1.2. Relevant conduct may be considered only in the imposition of
guidelines enhancements and adjustments, once a guideline has been selected.” (cleaned up)). It
is an incorrect application of the guidelines to use relevant conduct for the purpose of selecting
the guideline applicable to the offense –– the guidelines are applied in order, and never work
backwards. See generally USSG § 1B1.1 (Application Instructions).
3
  For example, it is easy to contemplate a scenario where parties agree to a plea to a charge with
lower statutory maximum sentence than other charges available in the case, but in doing so
specifically acknowledge the commission of a more serious offense, and do so by admitting each
specific element of that offense within the plea agreement and agreeing that the applicable
guideline should be the guideline associated with the stipulated offense. Here, while the parties
loosely admitted facts for the purposes of relevant conduct, they did not specifically admit every
element of those offenses as if Mr. Estrada were pleading guilty to them.
                                                   4
      Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 5 of 14




multiple offenses, wherein the factual basis by necessity would require specifically admitting the

commission of those other offenses in order to match the indictment and be legally valid and

acceptable by the Court. See USSG § 1B1.2, cmt. n.3. In both of these examples, a plea

agreement would specifically delineate factual admissions that correspond to the elements of

offenses, and the intent of the parties in the agreement would be obvious for purpose of

application of §1B1.2 for sentencing purposes. See also Braxton v. United States, 500 U.S. 344,

347–51 (1991) (discussing conflicts within the Circuits in regard to § 1B1.2 application that led

to the Commission taking up the question of specificity in plea agreement stipulations for

purposes of guideline selection).

       Furthermore, additional commentary in § 1B1.2 illustrates that the specific intent of the

parties in the plea agreement is necessary to utilize a plea stipulation for purposes of selecting the

applicable guideline. The commentary notes that “a factual statement or stipulation made after

the plea agreement has been entered, or after any modification to the plea agreement has been

made, is not a stipulation for purposes of [1B1.2] subsection (a).” 4 Id. cmt. n.1 (emphasis added).

It makes no sense that only stipulations made in the plea agreement itself matter for purposes of

selecting the applicable guideline for sentencing in the case, unless the guideline contemplates

that the plea agreement language reflect the specific intent of the parties to do so as part of

effectuating a plea bargain. This is again also clearly supported by the note in the commentary to

this section stating: “A factual statement or stipulation contained in a plea agreement (written or



4
  The Probation office asserts that the issue at hand falls under § 1B1.2(c), and ignores
subsection (a). But, in what is likely illustrative of how flawed the child pornography guidelines
have become, the USSG § 2G2.2 guideline applied to the illusory receipt and distribution counts
is actually the “more serious offense” under the guidelines, because it results in a higher offense
level than does the production guideline in this case.
                                                   5
      Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 6 of 14




made orally on the record) is a stipulation for the purposes of subsection (a) only if both the

defendant and the government explicitly agree that the factual statement or stipulation is a

stipulation for such purposes.” Id. (emphasis added). The parties did not explicitly agree that

Mr. Estrada committed the crimes of receipt and distribution of child pornography as part of an

unusual plea deal; the parties simply acknowledged additional facts that are relevant for the

purposes of the ultimate sentencing decision. The illusory counts of conviction and related

guideline application in the presentence report is incorrectly applied, and the offense level should

be calculated under USSG § 2G2.1 as 42, plus five levels for the pattern enhancement under

USSG § 4B1.5(b)(1), minus three levels for acceptance of responsibility, for a total offense level

of 44 (43 due to Chapter 5, Part A, cmt. n.2).

       Putting aside the advisory guideline calculation issues and turning to the substantive

sentencing merits of the case, this case arose after an FBI agent operating on the Live Me

application determined that a user profile linked to Michael Estrada was a member of a group on

the platform involved in the online sharing of child pornography image and video files. (PSR

¶¶13–14). Mr. Estrada was found to have posted a link to the group that contained 19 video files

of child pornography, which led to law enforcement obtaining a search warrant for his internet

capable devices. (PSR ¶¶15–16). Child pornography image and video files were located on Mr.

Estrada’s computers and phone, and Mr. Estrada agreed to a consensual interview with law

enforcement agents. (PSR ¶¶16–20). During that interview, Mr. Estrada admitted the Live Me

account belonged to him, admitted accessing child pornography files, admitted receiving child




                                                 6
        Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 7 of 14




pornography links on the application, and admitted posting a link 5 as required by the “rules” of

the platform, acknowledged using the TOR application to view child pornography, and that his

interest in child pornography began in college and was primarily in teenagers. (PSR ¶20). He

stated: “I hate that this is something that I do, especially because I have kids of my own.” Id.

         In addition, Mr. Estrada was completely forthcoming during the interview, and

volunteered that he was engaged in an online relationship with a teenaged female who had sent

him pictures of her genitals over Snapchat that he had saved in his Snapchat account. (PSR ¶21).

He admitted meeting her in a Snapchat group for minors between ages thirteen and seventeen,

and that she had told him her age. Id. He admitted communicating and sexting with her over

Snapchat, and that he asked her for snaps of herself engaging in sexual activity that she provided

to him. (PSR ¶22). He provided his account password to law enforcement, who logged into his

account, and confirmed the information about the teenaged girl and the related snaps and

communications. (PSR ¶¶23–25). A subsequent interview with the teenager further verified their

interactions were as Mr. Estrada had stated, confirmed her age and identity, and confirmed that

he was aware of her age when he requested sexually explicit images and videos from her. (PSR

¶26).

         Mr. Estrada has continued to accept responsibility for his actions as the investigation

culminated with the initial and superseding indictments in this case. He entered into a plea

agreement to resolve the case, and has continued to fully acknowledge his offense conduct. He

has pled guilty to the offense with the highest statutory penalties, which is an offense that may



5
  Mr. Estrada acknowledged he knew the link he posted contained child pornography, but was
not aware of the exact content of the link. (PSR ¶20). This is reflective of simply reposting a
link another user had previously posted in order to be allowed to stay on the platform.
                                                 7
      Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 8 of 14




have never been detected or become provable, had not Mr. Estrada been cooperative and honest

with law enforcement authorities about his behavior and provided access to his Snapchat

account. The question becomes what sentence is “sufficient, but not greater than necessary” for

Mr. Estrada under the factors of 18 U.S.C. § 3553(a).

       The offense in this case is obviously very serious under the law, and that seriousness is

reflected in the statutory penalty scheme mandated by Congress that necessitates a sentence of

anywhere from fifteen to thirty years of imprisonment be imposed. The question becomes where

Mr. Estrada’s sentence should fall on that spectrum, given the nature and circumstances of his

offense behavior, and his personal history and characteristics. Whatever sentence the Court

imposes will be lengthy as mandated by the law, and will remove Mr. Estrada from society for a

significant period of time. When he is released in the future, he will have to try to rebuild a life

while on supervised release with the United States Probation Office, and while required to

register as a sex offender wherever he resides. This, for a person who has no prior criminal

history of any sort, acknowledges the seriousness of his offense, and has fully accepted

responsibility for his conduct. (PSR ¶¶60–61, 64–66).

       As is implicit in the discussion above about the guideline calculations in the case, under

either the calculation espoused by the parties, or that of the Probation Office, the offense level in

the case results in an advisory sentencing range of life imprisonment, which is capped at 360

months due the statutory maximum for the offense of conviction. See USSG § 5G1.1(a). This

recommendation from the guidelines stems from several factors of questionable substantive

value under the factual circumstances of the case. Because the teenager in the case engaged in

sexual activity during some of her online interactions with Mr. Estrada, two levels were added to

the guideline calculation. (PSR ¶37). However, this specific offense characteristic does not
                                              8
      Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 9 of 14




differentiate between Mr. Estrada’s conduct and that of an offender who directly engages in

physical contact sexual activity with victim themselves. 6 Under Eight Circuit law, Mr. Estrada

receives an additional four-level enhancement because the offense involved material portraying

sadistic or masochistic conduct, despite the reality that there is nothing particularly sadistic,

masochistic, or violent about the masturbatory activities the teenaged victim engaged in at Mr.

Estrada’s behest in this case. See United States v. Morgan, 842 F.3d 1070, 1076 (8th Cir. 2016)

(“If an image depicts actual or attempted penetration, it is per se sadistic.” (citing United States

v. Belflower, 390 F.3d 560, 562 (8th Cir. 2004))). Mr. Estrada then receives an additional two-

level enhancement because the offense involved a computer. (PSR ¶39). Nevertheless, it is now

extremely rare for this type of case to not involve using a computer, and if a case does not

involve a computer, it is probably because there was some type of direct interaction between an

offender and a victim that would make the production of child pornography offense much more

dangerous than what transpired in this case. The guidelines assess Mr. Estrada an additional

five-level increase — one of the largest in the entire sentencing guideline manual — for

engaging in a pattern of activity, because he engaged with the same victim in this case more than

once where sexually explicit material was produced. See USSG § 4B1.5(b), cmt. n.4(B)(i)–(ii).

This pattern, as applied in this case, treats Mr. Estrada’s offense conduct in the same manner as it

would for a hands-on child sex offender that directly sexually abused a child, even an infant,

with no differentiation between that type and degree of offender.




6
 While the production of child pornography guideline contains a four-level enhancement, that
enhancement applies only where force, threats, or intoxicants are utilized against the victim. See
USSG § 2G2.1(b)(2)(B).
                                               9
     Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 10 of 14




        Though Mr. Estrada’s offense is a serious one, the advisory guidelines do not sufficiently

differentiate his conduct from that of a much more abhorrent offender’s conduct. His acceptance

of responsibility for his conduct, that commenced at the moment he had contact with law

enforcement authorities and has not wavered since, and has been rendered effectively

meaningless under the advisory guideline calculation and resulting recommended sentence. The

factors the guideline assesses as specific characteristics are indeed relevant to the sentencing

determination, but the weight and related sentence recommendation the guidelines give them has

become untethered from a rational foundation, as applied in this case. Even the guidelines as an

overall system envision that a case with an offense level in excess of 43 will be “rare.” See

USSG Chapter 5, Part A, cmt. n.2. But the facts of this case are not rarely encountered at all, yet

a man with no prior criminal history of any sort has a higher advisory sentencing range than does

an offender convicted of first degree murder after a contested trial who fought the case every step

of the way. See USSG § 2A1.1 (base offense level of 43 for first degree murder). The lack of

precision within the guideline system, as applied to the specific facts of this case, fails to

adequately differentiate between types of offenders, which risks creating not only unwarranted

sentencing disparities, but also unwarranted sentencing similarities between cases like this and

the most egregious sexual exploitation offenses. See Gall v. United States, 552 U.S. 38, 55

(2007) (observing the appropriateness of the district court considering the need to avoid

unwarranted similarities among other defendants who were not similarly situated) (emphasis in

original).

        Of course, the Court can recognize and alleviate the failures of the guidelines through its

application of the sentencing factors of 18 U.S.C. § 3553(a), of which consideration of Mr.

Estrada’s individual history and characteristics are an important part. Beyond his lack of any
                                                 10
     Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 11 of 14




prior involvement with the criminal justice system, Mr. Estrada looks to have grown up in a

healthy and supportive familial environment. (PSR ¶72). He was never abused in any way,

enjoyed school and learning things, and had a stable childhood. (PSR ¶¶72, 74, 82). He is an

introverted person, and has struggled with social anxiety since childhood that has continued

throughout his adult life. (PSR ¶¶72, 87). He had a small but close group of childhood friends,

never struggled with drugs or alcohol, obtained bachelor’s and master’s degrees in mechanical

engineering and engineering management, and got married and had children. (PSR ¶¶72, 81i)–

ii), 89–90, 93).

        However, Mr. Estrada’s life has not been without significant trauma and tragedy, which

appears to have affected his mental health as an adult, and may be contributing factors to his

offense behavior. His father was diagnosed with leukemia and quickly deteriorated and died

when Mr. Estrada had just reached adulthood. (PSR ¶¶74, 76). Mr. Estrada’s flight was delayed,

and he was unable to make it to California in time to be physically present when life support was

ceased. (PSR ¶74). Not being present was traumatic for him, and his mother noted to the drafter

of the presentence report that he had a difficult time coping with the situation, but never obtained

any help to cope with his grief and loss, and subsequently had a suicidal ideation while in

college. (PSR ¶¶74, 88). His daughter suffered from classic pantothenate kinase-associated

neurodegeneration (PKAN), 7 which was not diagnosed for several years, caused significant

emotional and financial hardship for his family, and culminated with her death one week prior to

execution of the search warrant in this case, after which Mr. Estrada again contemplated suicide.


7
  PKAN is a rare disease that involves the progressive neurological degeneration of specific
regions of the central nervous system. See National Organization for Rare Disorders (NORD),
Pantothenate Kinase-Associated Neurodegeneration (June 3, 2021, 8:45 AM),
https://rarediseases.org/rare-diseases/pantothenate-kinase-associated-neurodegeneration/.
                                                11
     Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 12 of 14




(PSR ¶¶81i), 88, 96, 101). Even before becoming her full-time caretaker, her condition

necessitated that he only work part time in retail jobs, meaning he could not utilize the

engineering education and skills he spent so many years working toward. (PSR ¶¶96–101). His

mental health problems have been apparent enough over the years that his family and friends

were concerned for him. (PSR ¶88). Even though the Polk County Jail only recently added the

major depressive disorder diagnosis to the social anxiety diagnosis, it is likely Mr. Estrada has

battled depression for many years. (PSR ¶87).

       Unresolved and unaddressed trauma and severe stress can manifest in unusual ways. It is

not difficult to see how a depressed, socially anxious introvert going through an extremely

stressful situation as the primary caretaker for a dying child might emotionally regress in some

ways and/or turn to the online world as an unhealthy outlet of escapism. An initial interest in

child pornography that reportedly manifested in college after the traumatic death of his father,

manifested again while he was at home caring for his dying daughter and infant son. It

manifested in the form of looking at online images, and via engaging in an online faux-romantic

and sexting-type relationship with a teenaged girl, and has now culminated with the charges in

this case. The struggles Mr. Estrada was going through do not excuse his conduct, but may

provide some explanation of how he reached this point.

       Mr. Estrada’s honesty about what he did suggests that he is a good candidate for

rehabilitation and does not need to be incapacitated for thirty years to protect society from any

future criminal activity on his part. He was going through the worst moments of his life when

the offense was committed in this case, but never made any efforts to meet up with the victim,

was forthcoming with law enforcement to the point of providing them with exactly what they

needed to charge him with the offense of conviction, and has not tried to minimize his actions to
                                              12
     Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 13 of 14




his family and friends. He has completely taken responsibility for his actions, despite knowing

the severe mandatory consequences that he faces. 8 All the facts of the case, and the facts about

Mr. Estrada, suggest that the advisory guidelines recommend a sentence that is greater than

necessary, and that a lower sentence is sufficient to meet the requirements of 18 U.S.C. §

3553(a). 9 See Koon v. United States, 518 U.S. 81, 113 (1996) (“It has been uniform and constant

in the federal judicial tradition for the sentencing judge to consider every convicted person as an

individual and every case as a unique study in the human failings that sometimes mitigate,

sometimes magnify, the crime and the punishment to ensue.”).

ealth in the past.

                                              Respectfully Submitted,

                                               /s/ Joseph D. Herrold
                                              Joseph D. Herrold, Asst. Federal Defender
                                              FEDERAL PUBLIC DEFENDER’S OFFICE
                                              400 Locust Street, Suite 340
                                              Des Moines, Iowa 50309-2353
                                              PHONE: (515) 309-9610
                                              FAX: (515) 309-9625
                                              E-MAIL: joe_herrold@fd.org
                                              ATTORNEY FOR DEFENDANT

8
  An additional fine is unwarranted under the factors of 18 U.S.C. § 3572(a), given Mr. Estrada’s
divorce during this case, the length of even the minimum mandatory penalty associated with the
charge, his $120 per month child support obligation that he cannot readily meet while
incarcerated, and the potential assessment and restitution amounts that could be imposed.
9
  Concerning the special condition of supervision requiring periodic polygraph testing, Mr.
Estrada maintains that the polygraph testing requirement needs to be more narrowly tailored and
tethered to something more specific than the general terms of supervision. Historically, such
conditions have been part of a sex offender treatment program, but this language is broad and
generalized, and provides no clear indication of limitation on its usage. Besides having
reliability concerns, polygraph testing can be utilized in an incredibly invasive manner if no
limitations are placed on it. As drafted, the language in the recommended condition would allow
any probationer to be subject to polygraph testing to ensure general compliance with both
specific and general terms of supervision. That is a greater deprivation of liberty than is
reasonably necessary to fulfill the purposes in 18 U.S.C. § 3553(a), and lacks any specific
tailoring to the relevant factors.
                                                 13
     Case 4:20-cr-00164-SMR-HCA Document 50 Filed 06/03/21 Page 14 of 14




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2021, I electronically filed this document with the Clerk
of Court using the ECF system, which will serve it on the appropriate parties.

                                              /s/ Morgan Conn, Paralegal




                                                14
